— Judgment, Supreme Court, Bronx County (George Covington, J.), rendered December 7, 1990, convicting defendant, after a jury trial, of robbery in the second degree and criminal impersonation in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 7Vi to 15 years and 2 to 4 years, respectively, unanimously affirmed.
The trial court appropriately exercised its discretion in denying defendant’s request for an adjournment for the purpose of locating and, if located, calling two prospective witnesses, as defendant failed to make the requisite showing that the prospective witnesses could offer testimony material to the issues. Further, defendant was remiss in failing to have explored, during the approximate year and a half that the case had been pending, the possibility of presenting the witnesses (People v Foy, 32 NY2d 473, 476).
As no reasonable view of the evidence would support a determination that defendant committed the lesser offenses of petit larceny and criminal impersonation in the second degree, but not the greater offenses of robbery in the second degree and criminal impersonation in the first degree, the *594trial court appropriately exercised its discretion in denying defendant’s request for jury charges on the lesser included offenses (People v Glover, 57 NY2d 61, 63).
We perceive no abuse of discretion by the trial court in imposing sentence herein. Concur — Murphy, P. J., Carro, Kupferman, Asch and Kassal, JJ.